COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00834-CR
Style:                    Booker Newsome v. The State of Texas
Date motion filed*:       March 30, 2015
Type of motion:           Third Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  January 5, 2015
       Number of extensions granted:            2         Current Due Date: March 27, 2015
       Date Requested:                     April 17, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: April 17, 2015.
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On March 2, 2015, the Clerk of this Court granted appellant’s second extension and
          warned counsel that no further extensions would be granted. Because appellant’s
          motion states that more time is needed to review the record, and the reporter’s record
          spans 6 volumes, appellant’s motion is granted, but counsel is warned that no further
          extensions will be granted. Accordingly, if appellant’s brief is not filed by April 17,
          2015, the Court will abate this appeal for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: April 7, 2015

November 7, 2008 Revision